Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s response dated 5/18/20, the Applicant amended and argued claims 1, 8 and 15 previously rejected in the Office Action dated 2/18/20. 
	In light of the Applicant’s amendments and remarks, the 35 USC 112 rejections have been withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/20 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/20, 5/12/20, 6/24/20, 10/19/20 and 1/6/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tapper et al., United States Patent Publication 2012/0240151 A1 (hereinafter “Tapper”), in view of Eldering, United States Patent Publication 2002/0083439 (hereinafter “Eldering”), in further view of Major, United States Patent No. 10212490.
Claim 1:
Tapper discloses:
storing, by a provider system comprising a processor and a memory, a commercial identifier in association with an interactive advertisement, the commercial identifier uniquely identifying a commercial associated with the interactive advertisement, wherein the interactive advertisement is associated with interactive advertisement data comprising a related content identifier identifying a related content object (see paragraph [0009] and [0016]). Tapper discloses storing a commercial identifier in association with an interactive advertisement. The interactive advertisement being associated with objects such as a product or service;
receiving, by an interactive advertisement manager operating on the provider system, a first portion of a linear broadcast (see paragraphs [0010] and [0021]). Tapper teaches receiving a first portion of a linear broadcast such the broadcast being played and currently playing commercial. 
responsive to identifying the indicator, determining, by the provider system, whether the next commercial identifier is the same as the commercial identifier associated with the interactive advertisement (see paragraph [0046]). Tapper teaches querying the tv commercial tracker using the ID of the TV commercial for interactive advertisements. If in database then ID was previously used with same ID;
responsive to determining that the next commercial identifier matches the commercial identifier associated with the interactive advertisement, determining, by the provider system, whether one or more characteristics of the commercial  segments satisfy one or more commercial segment characteristic requirements associated with the interactive advertisement (see paragraph [0055]). Tapper teaches determining if the commercial is available for the interactive advertisement to be associated; and
responsive to determining that the one or more characteristics of the commercial segment satisfy one or more commercial segment characteristic requirements associated with the interactive advertisement, providing, by the provider system, at least a portion of the interactive advertisement data, the at least a portion of the interactive advertisement data providing access to the related content object, wherein the commercial and access to the related content object are provided for simultaneous display via user computing entity (see paragraphs [0009] and [0055]). Tapper teaches once commercial segment is available, it is triggered for the display of the interactive advertisement by sending a portion or all of the interactive advertisement data. Tapper also teaches the commercial and interactive advertisement give access to the product/service for being displayed together. The commercial is associated with an interactive advertisement.

Tapper fails to expressly disclose prior to airing the next commercial to determine if the identifier matches. 

Eldering discloses:
prior to airing of the next commercial segment and responsive to identifying the next commercial identifier, querying, by the provider system, an advertisement database to determine whether the next commercial identifier matches the commercial identifier (see paragraphs [0066]-[0068]). Eldering teaches having to modify the schedule because of the changes and comparing and identifying the commercial identifier for 
determining, by the provider system, whether one or more characteristics of the commercial segment satisfy one or more commercial segment characteristic requirements associated with the interactive advertisement (see paragraph [0032]). Eldering teaches determining if the commercial is eligible based on commercial characteristics and if they are satisfied by the segment; and

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed application to modify disclosed by Tapper to include prior to the commercial air, determining satisfaction of criteria for inserting and rescheduling ads for the purpose of efficiently receiving relevant, advertisements for display, as taught by Eldering.

Major discloses:
wherein the first portion of the linear broadcast comprises out-of-band data (see claim 1). Major teaches a portion of the linear broadcast comprises out of band data that identifies commercial identifiers to be provided during the broadcast.
analyzing, by the interactive advertisement manager operating on provider system, out-of-band data of the first portion of the linear broadcast to identify a next commercial identifier, identifying a next commercial that will be provided in a second portion of the linear broadcast, the second portion of the linear broadcast being subsequent to the first portion of the linear broadcast, wherein the next commercial is to be provided during a commercial segment data (see claim 1). Major teaches a portion of the linear broadcast comprises out of band data that identifies commercial identifiers to be provided during the broadcast. Major also identifies the times the commercials are to be played during the broadcast.
one or more characteristics of the commercial segments determined based at least in part on the out-of-band data (see claim 1). Major teaches identifies commercial identifiers to be provided during the broadcast. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed application to modify disclosed by Tapper and Eldering to include out-of-band data for the purpose of efficiently receiving relevant, advertisements for display, as taught by Eldering.

Claim 3:
Tapper discloses:
wherein (a) the interactive advertisement is associated with at least one segment characteristic requirement and (b) determining that the commercial segment is eligible for hosting the interactive advertisement is based at least in part on the at least one segment characteristic requirement (see paragraph [0050]). Tapper teaches identifying a universal characteristic requirements such as frequency 

Claims 4-5:
	Tapper discloses:
wherein access to the related content object is provided by providing for display of an associated related content tile, the related content tile being displayed simultaneously with the beginning of the commercial associated with the interactive advertisement (see paragraph [0009]). Tapper teaches the related content object such as a product is displayed simultaneously with the commercial and is interactive.
wherein the related content tile is configured to provide a preview of the related content object (see paragraph [0009]). Tapper teaches a preview displayed to the user, the user may have to click the content to enable functionality.

Claim 6:
	Tapper discloses:
wherein the interactive advertisement data is provided via an Internet Protocol (IP) network (see paragraph [0008]). Tapper teaches wherein all data is communicated through a network connected to servers.

Claim 7:
	
wherein the interactive advertisement is a floated segment and responsive to determining that the commercial segment is eligible for hosting the interactive advertisement, the floated segment is unfloated so that the segment becomes an estimated segment ([0046]). Tapper teaches the plurality of floated segments and once the system has the user’s demographics and psychographic profiles from the users and creates the interactive ad based on the user’s device. 

Claims 8, 10-14:
	Although Claims 8 and 10-14 are system claims, they are interpreted and rejected for the same reasons as the method of claims 1, 3-7, respectively.

Claims 15, 17-21:
	Although Claims 15 and 17-21 are computer program product claims, they are interpreted and rejected for the same reasons as the method of claims 1, 3-7, respectively.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tapper, Eldering, in view of Major, in further view of Relan et al., United States Patent Publication 2012/0136701 A1 (hereinafter “Relan”).
Claim 2:
	Tapper, Eldering and Major fail to expressly disclose interactive advertisement being provided after the commercial segments begins. 


wherein the at least a portion of the interactive advertisement data is provided after the commercial segment has begun (see paragraphs [0051] and [0052]). Relan teaches providing the interactive advertisement data when the match is found that satisfies a requirement during the commercial via linear broadcast. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed application to modify Tapper, Eldering and Major to include the interactive advertisement being provided after commercial segment begins for the purpose of efficiently inserting advertisements dynamically on the fly, as taught by Relan.

Claim 9:
	Although Claim 9 is a system claim, it is interpreted and rejected for the same reasons as the method of claim 2.

Claim 16:
	Although Claim 16 is a computer program product claim, it is interpreted and rejected for the same reasons as the method of claim 2.


Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259.  The examiner can normally be reached on M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        1/16/20